Hill, C. J.
(After stating the facts.)
There was no error. It was admitted that the movant was tried for a violation of the city ordinance, and that he was found guilty by the mayor’s court, and that he was in the custody of the respondent, in pursuance of the sentence then passed upon him; and this custody was legal. It was immaterial'that the sentence did not contain the words “ on the public streets of Blakely.” The ordinance authorized the mayor to punish those convicted under it by fine, or by requiring them to work on the public streets of the city. There was no other place where the sentence to perform labor could be carried out. It necessarily followed that the sentence following the conviction, of a fine of $50, or the alternative of “60 days hard labor on,” could only mean a fine of $50, or the alternative sentence of 60 days hard labor on the public streets of the City of Blakely. We do not think that the sentence was in any sense doubtful. But even if it was doubtful, it was clearly made certain by the testimony of the mayor- who had tried the movant and imposed the sentence; and in pursuance of the maxim id certum est quod certum reddi potest, it was competent to have the words, “on the public streets of the City of Blakely,” added to the sentence, as well as to insert the date of the sentence. The date, however, was immaterial, for that part of the sentence which required, as an al*469ternative, labor upon the streets of the city would be computed, not from the date of the sentence, but from the date of the delivery of the accused to the authorities of the city in charge of working the streets with city convicts.
• Judgment affirmed. Pottle, J„ disqualified.